Title: To James Madison from Valentin de Foronda, 31 December 1807
From: Foronda, Valentin de
To: Madison, James



31 December 1807

Mr Foronda’s Letter of the 31st Decr. 1807, covers a Copy of a Letter to him from the Capt General & Comdr. of the Marine of the Island of Cuba, complaining that the Collector of New Orleans would not permit in Sepr. last a vessel of H C M to reload apart of her Cargo consisting of spars for the Royal Navy, which he had put on Shore on the banks of the Mispi. before the Embargo, having been detained several years in that River in consequence of the War with England.  This Letter desires Mr. Foronda to press this Govt. for satisfaction for this insult and holds out the idea of retaliating on our Citizens who have property in Havana, in case no satisfaction is given.
Mr Foronda without dweling on this Subject goes into a History of what has taken place since he acted as Charge des Affaires of H C M.  He complains:
1st.  That altho he had at your request sent a blank Passport to Mr J Beckman at Newyork for a Vessel to go to Gibraltar & Leghorn under apromise that the names of the Vessel & Master should afterwards be communicated to him yet that this was not done until the 7th. of Augt last he having requested on the 1st. of that Month that it might be done.
2d.  That after stating that he had sent several Passports notwithstanding some of them had been asked by Mr. Graham with whom he was not apprised that he was to correspond, he complains that a Gentleman to whom he sent a Passport at your Request, did not answer his Letter.
3d.  After mentioning your Letter of July 1807,
